Case 1:19-cv-02181-CFC-CJB Document 529 Filed 08/07/20 Page 1 of 1 PageID #: 14591

                     1526 Gilpin Avenue
                     Wilmington, Delaware 19806
                     United States of America
                     Tel: 302-449-9010
                     Fax: 302-353-4251
                     www.devlinlawfirm.com



                                             August 7, 2020
  VIA CM/ECF
  The Honorable Colm F. Connolly
  United States District Court for the District of Delaware
  J. Caleb Boggs Federal Building
  844 N. King Street
  Unit 31, Room 4124
  Wilmington, DE 19801-3555
         Re:     Steuben Foods, Inc. v. Shibuya Hoppmann Corp., et al.,
                 C.A. No. 1:19-cv-02181-CFC-CJB
  Dear Judge Connolly:
          I write on behalf of the parties in the above-reference litigation pursuant to Paragraph 14
  of the Court’s Scheduling Order. Attached to this letter is an Amended Joint Claim Construction
  Chart, which reflects the fact that Plaintiff narrowed certain asserted claims from the case during
  claim construction briefing. The amended chart also clarifies the claims in which the claim
  terms presented for construction appear.
         Lead and Delaware counsel for the parties met by telephone on August 5, 2020, for 15
  minutes. The undersigned and Nathan R. Hoeschen attended the call as Delaware counsel along
  with Cook Alciati and J.C. Rozendaal as lead counsel for Plaintiff and Defendants, respectively.
          The parties discussed the Amended Joint Claim Construction Chart and the modifications
  made to it. In addition, the parties discussed ways the claim terms can be grouped for argument,
  at the Court’s discretion. To that end, the parties respectfully suggest that the Court could group
  the “aseptic” terms (see pages 5-36 of the Joint Claim Construction Brief) as well as the claim
  terms from U.S. Patent No. 6,209,591 (see pages 79-92 of the Joint Claim Construction Brief)
  for argument. Additionally, the parties agree that, absent objection from the Court, the parties
  would submit slide decks to the Court on August 19, 2020, via email, copying each other. The
  parties further agreed, subject to the Court’s approval, that for claim terms where Defendants
  assert an indefiniteness defense, Defendants would present their argument first and Plaintiff
  would then respond.
                                                  Respectfully,
                                                  /s/ Timothy Devlin
                                                  Timothy Devlin (No. 4241)
  Enclosure
  cc:    Clerk of the Court (via CM/ECF, w/encl.)
         Counsel of Record (via CM/ECF, w/encl.)
